In a custody proceeding pursuant to Family Court Act article 6 in which the mother moved to modify an order of the Family Court, Kings County (Grosvenor, J.), dated October 14, 2003, inter alia, awarding visitation with the parties’ child to the father, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (O’Shea, J.), dated April 30, 2007, as, after a hearing, directed her to pay one half of the transportation costs of the father’s visitation with the parties’ child for the summer of 2007.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
*834The order appealed from has expired by its own terms. Accordingly, the appeal must be dismissed as academic (see Matter of Jacobs v Traylor, 43 AD3d 466 [2007]; Matter of Ellwanger v Ellwanger, 31 AD3d 447 [2006]; Matter of DePaola v Corrales, 303 AD2d 586, 587 [2003]; Matter of Trentacoste v Trentacoste, 211 AD2d 724, 726 [1995]).
To the extent that the parties continue to disagree over future visitation issues, their recourse is to address such issues in additional litigation before the Family Court. Lifson, J.P, Ritter, Dillon and Leventhal, JJ., concur.